We nda)} Wer

d<o-379 68a

| f 25 PagelD 1
‘ *Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 10 g

UNITED STATES DISTRICT COURT prin a

i

“NY
ad

MIDDLE DISTRICT OF FLORIDA ve TO PM fray

TWackSoeovWe Division Ba

CIVIL RIGHTS COMPLAINT FORM
SER EES LOMPLAINT FORM
CASE NUMBER:

Ly ~1 3Qy-T-
(To be supplied by BAT FMR

 

 

 

(Enter full name of each Plaintiff and

prison number, if applicable)

Vv.

M.S Philips

C medicol Supply Toom Superviser)

 

(medical Sup ply room oF Ficiol)

of Fieer YT. zeohnsoan

 

 

(Enter full name of each Defendant.
If additional space is required, use the

 

blank area directly to the right).

AN

/

SWER ALL OF THE FOLLOWING QUESTIONS:

—, AE it FOLLOWING QUESTIONS:

I PLACE OF PRESENT CONFINEMENT: re Coot en a od Mme dical, center
AS EERE EN TL CONFINEMENT : .
(Indicate the name and location)

Lake butler >ELotdd, 3Savs4

II. EXHAUSTION OF ADMINISTRATIVE REMEDIES: Exhaustion of administrative remedies is

Il. PREVIOUS LAWSUITs:

DC 225 (Rev 2/2012)
ye

Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 2 of 25 PagelD 2

I. PLAINTIFF:

State your full name, inmate number (if applicable), and full mailing address in the lines below.

Name of Plaintiff: Weodal} wzetmaine Ha) ]

Inmate Number

-~ 3 a
PrisonorJait = Y&Ceebion and medical Center
f Lov box = &S

QS

Mailing address:
lake but] ec Fl elida, 3a0sy

i. DEFENDANT(S):

State the name of the Defendant in the first line, official position in the second line, place of
employment in the third line, and mailing address. Do the same for every Defendant:

(1) Defendant's name: Ms, Pe hill ps
‘ SuperViser in mMedjeds

    

Official position: S

Employed at: es Medical. Ce ater .

Mailing address: "7765 a3l t
La} elida, SaQeSy

 

(2) Defendant's name: | NS. Pol K
oF Fl ey) al in medical,

Official position: >
Employed at: cent titon ony med ical Cen per
Mailing address: _C¢ R asa)

! } ce po , Flopfida, 3a054

(3) Defendant's name: _efTicery ww. Icehoso vr)

Official position. GOoTTechional o-Ticer

Employed at: YFecegtiog and medical, Cectfer

Mailing address: N7I6E5 § eR a3

Lake burley Fletidd sacsy

ATTACH ADDITIONAL PAGES HERF TO NAME ADDITIONAL DEFENDANTS

 

 

 
Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 3 of 25 PagelD 3

It. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Exhaustion of administrative remedies is required prior to pursuing a civil rights action
regarding conditions or events in any prison, jail, or detention center. 42 U.S.C. § 1997e(a).
Plaintiff is warned that any claims for which the administrative grievance process was not

completed prior to filing this lawsult may be subject to dismissal.

iV. PREVIOUS LAWSUITS

NOTE: FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN THE DISMISSAL OF THIS
CASE. IF YOU ARE UNSURE OF ANY PRIOR CASES YOU HAVE FILED, THAT FACT MUST BE

DISCLOSED AS WELL.

A. Have you initiated other actions in state court dealing with the same or similar
facts/issues involved in this action?

— Yes( (+) Not’)

1. Parties to previous action:
(a) Plaintiff(s): ©

(b) Defendant(s):__—-—s |
Name of judge: Cc) Case #: ¢ )
oO

 

 

 

 

 

 

2.
3. County and judicial circuit:
4. Approximate filing date: Q
5. If not still pending, date of dismissal: 0
6. Reason for dismissal: Q
7. Facts and claims of case: O
2D
(Attach additional pages as necessary to list state court cases.)
B. Have you initiated other actions in federal court dealing with the same or similar

facts/issues involved in this action?

Yes( ) No( We

1. Parties to previous action: {)

 

 

 

 

 

a. Plaintiff(s):
b. Defendant(s): 'S)

2. _ District and judicial division: O

3. Name of judge: Case #: ¢ )

4. Approximate filing date: Q _

5. If not still pending, date of dismissal: ©

6. Reason for dismissal: G

 
Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 4 of 25 PagelD 4

7.

Facts and claims of case:

 

 

(Attach additional pages as necessary to list other federal court cases.)
C. Have you initiated other actions (besides those listed above in Questions (A) and

(B)) in either state or federal
incarceration (including habea

court that relate to the fact or manner of your
S corpus petitions) or the conditions of your

confinement (including civil rights complaints about any aspect of prison life,
whether it be general circumstances or a particular episode, and whether it involved

excessive force or some other wrong)?

ves No( )

If YES, describe each action in the Space provided below. If more than one action, describe

all additional cases ona separate

piece of paper, using the same format as below.

 

 

 

 

 

 

 

 

 

1. Parties to previous action:
a. Plaintifi(s): See otbched Pages
b. Defendant(s): ___ \
2. District and judicial division: \ /
3. Name of judge: : \ cep
4. Approximate filing date:
5. If not still pending, date of dismissal: ZN
6. Reason for dismissal:
7. Facts and claims of case: WA \
= \
(Attach additional pages as necessary to list cases.)
D. Have you ever had any actions in federal court dismissed as frivolous, malicious,
fore te Slate a claim, or prior to service? If so, identify each and every case so

Yes( ve No( )

1.

a kwh

 
 

Parties to previous action: , + _ .
a. Plaintiff(s): ke) @ midi tic Hal)

b Defendant(s):

District and judicial division: ldck soo le _,Nerbhern, dist
Name ofjudge: Acdars  - Case Docket #_3iqo -<V~,G}
Approximate filing date:

Reason for dismissal: Wa

(co abniad ed Nex+ P 498)—>

Dismissal date:

 
Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 5 of 25 PagelD 5

( comoued part d)

cos by
d, Hall VAC case 4,o04-cy-347
Falute stoke claym

Halty Fidiac, case ]ioG-cv-As3aqa
Failute state elate
Halj-ye Ndtoc case QUT -cy-l YORE

Halt WV die-c case 3196 ~<b-3¢n

a
Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 6 of 25 PagelD 6

(Prior Federal Lihigohion)

() Hell-v- div.c, case no 319G-<v-O47
Q) Hall-v~ shenfP Lo wan case 3.4 6c 33q

(S) Hall-\v- Ls wan coSt 3199 -cy -ov Qa
Y) Hati-W TerTley case 319°] -<y-138
S) Hat) ~V~ Singletary case 3196 <p coolly
(6) Hati-v- moote case 3199~<V-38)
C) Halt-v Meeray <ose 00 -€V-Q55
(&) Hav~V- Meere cose 3 0aQ-cy-3aa
(VD yyre Wendail cgse ie “90°
(>) Han-+- Fdoe cose re -<v-349
cb) Halin-v- F idiore, case Yo -ev “Hah
ay Ha u--_ Sec case 3:04 —-cy -B64
aS Hab) ~YVr- Ra hangdale Hind ~V -~}32
s Hall-y- Fdoc, cose 41a-cy-3)5
Cl Hat-v- graham
(\é) 4 ih gSe a r]-cV -lee
alic\y- Cer davis Lose QT ~cV Lo}

io Hall-v MccTay case BSlos -—cy ~] oY
1S Hal) —V- Meactoy cose 3ise <p S6%

(4) Hal-v- Butrerwvtth cose, Bod -cy-ays
(2D Hatl-Vv- Knipp ¢cdse 31 0-<V-~1 aw :
CY Hall ~-w- Knipe ctS® B10@ ~cv 356
Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 7 of 25 PagelD 7

29 7
Helin Alxhtar case 3: sBcv-T1¢
24) Hatl~vw Bea net}
| SOSEe NO 3,03 -cV-\la3
(29 Hap Beanett
BlLoB -~cy~ lI) do
(QC) Yan-v~ Ram serty
caSe Sic -cy-2es
2*1)
( Mau-v Ram set
a: - e 3 \\b -CV- ets
S) Wal ~~ cools
(24) Hal) ~~

Ram
Case , i) ~cVy- Oe

(39 Haul Wwotsen y

Tose 3114 -cv- 11%

(31) Hal) -L- colderay

‘ ca se, Gy 4 ~Clv ~Loo7
62 Hall-y Cobderon

Gi lS ~cv-17%

(3 Hall-V- Merfelg cose BIS <-Jo5Y
Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 8 of 25 PagelD 8

(3D) Helly dTakke
COSe 3116 ~cv-538

( 33) Hatl-V- her cule
2Zit@ -ey- 142} a

(3% Hall + Fosd seryice
14 ~c |Hoqy
(4s) Heli ogud sanwe

cose Qe —<v~ 144914
CAD Hall -Y Predvve ,
cose 25 -<V ~-)4 o&€
Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 9 of 25 PagelD 9

(Priel state court Litigatts a)

\

(2) Hoall-Vv- metheuwrs caSe OB -ch -as
(3) Hal)-— Arorcy, Case

 

oS ~<A -~Qqg
4) Hott ~\~ Knipe case of —cA ©0}43
(S) Hat Vv dufand case 1 -cA -487
©
( >) Holt VTS cadSe 17 -SdUS-<A

(V) Haltvy- Bush case 1} -cA-10¢
(® Hell -V- Graham case 17-43
(Y Hal] ~v Ram serty case jock 2420
M3 Ha Ram Setty COS | a-cA- 418
~” Cclambia ce
(3 Hot dine ong eg teehee

sy _ Case o8: -CA ~293)

\y yeu . diac, CISC OG -cp ward
all~

5) doe, CYUSe OG ~-cvA COT)

Hall-y

(| A re, Cus, Ck -<y —383y
+4 Hon cdioc, CASS 9G ~ch 3165
! ~\~

(18) Hau Ye duoc.

as _
5) a a 6 SATS
o COSe, & _
H alt L ~ dtove, Ca Se, v <A “Re
Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 10 of 25 PagelD 10

\2y Hall-w doa <aSe ~vB-<A-O1 4974

(22) Hal \W Choc Case ey —chr —o1q ao

(23) HateV- Werder, WLLL
: A ~cA-\4YS
(24) Halli Beoumlh
—  OF4-cX& Bol}
Qs) Hai -w- waddel\
Case \4 ~cK se
[aG) Hattev ~OgUly Samwo
CdSe [S~lLo loca
(39) Hatt Sect etoty — ke ~c AN45
(ay inte Hat) -~ O4~-<F -382479
(24) Hal) -~- Motolas
che }o-<A-0332AS
(3° Halkyw Buss
2 case 1] -cA 4484
(3 ») H alhr Secteraty dio re,
o &@ -<A ooeloF
& Q) Hall-vw- chioc, ON-c A-o0 74
(33 Hall Ye pjortis
.O-cA-vo0d
(34) Hati-v~ wnght | |
\ 4 ~cA—0v 66
Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 11 of 25 PagelD 11

(35) Hati -Vv- Wily ha! caSe \§-e —0078’

(36) Hol -v~ wright cose \G-}o} |
(3 Tt) Hathy- Ssecr doc, case |o-<cA 338anS
(3% Hali-V- Calderet caSe |5-cA +8 6036

og ne near’ rough IS-~<A -30 48
(40 Natl -v- ie. Mes O7-CA-8a5

al Jalie yeones case, “IB ~CA-2 15

Te The Best of my Knowledge
+hniseabove Listed eases aye
a\y the cases — can remem ber
Filing eo ae 6 6CON het Te member

Tibing any other cases,
* Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 12 of 25 PagelD 12

(4) aeT en da ars

6. Facts and crs ofcase doak Femember

 

(Attach additional Pages as necessary to list cases.)

Vv. STATEMENT OF FACTS:

State briefly the FACTS of this case. Describe how each Defendant was involved and what each person did
or did not do which gives rise to your claim. In describing what happened, state the names of persons
involved, dates, and places. Do not make any legal ar uments or cite to any cases or Statutes. You must set
forth separate factual allegations in separately numbered Paragraphs. You may make copies of this page if
necessary to supply all the facts. Barring extraordinary circumstances, no more than five (5) additional pages
should be attached. (If there are facts which are not related to this same basic incident or issue, they
must be addressed in a Separate civil rights complaint.)

 

a nde r et Serious pcal.

am Sai | a at y ther
10d Viduet capact Eor oma Ae tary

C)_flarctite Weaday Hol 1s 140 jon mn) neat

 

 

 

 

 

 

 

 

       
 

 

 

 

 

 

 

 

Praia FE Is a@issSaic. PeFenda ats in
ther oF sd, caPocifies me :

 

LAT vactive R th

 

 
 
 

 

 
   

a od oF Ficer a

—_deFe ndanhs 1H z lS case.

 

 

 

 

 

 

 

 

 

 

 
|

|

|

|

Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 13 of 25 PagelD 13

(5) PFlainhFRE is im ioeaminent danger of

(6)

©

Se yous ghysicel ln gary,

RT Re Ceetion and Medicak Center

From oac+ ober SL 20/6 and
ongeingly Where house oF Piciobs

Superviser Ms philips and rHS PoLk
geing Continue, +o

en
deny te give plomitF yrine
Catheters fe Needs | Neccessy
Fer his urine conditeas oakiti
to utinete and We&tsening x
S}Ticture wa his penis +het hinders
steps bins TTom UTMat og

edusing LaintifF os
Pag r Seyetre blecting Phy sical

unable fe UTbAce
Ulin at ( pretty ‘
ING | We¥SEning Med jcat
Seadttiens SevéTe Mighatne
Read aches “Inability Fy walk
se di FF isul+y Waltiag — EMab «Ly
& Slee eFFechiaqg “bien 7

j Yom et F, rmina
f eS Ig a ail +
Qa iV
iY mes

TutuTe harem +o his
a heal kh
Pa ssibly death From being to ab)
= UTinebe, and Perris efechiLe
Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 14 of 25 PageID 14

disFunetioa,

CD ms ghilips and ms Polk
ave also denying plaiatifis
Urine eat heters Necessary Fost
Avs SeTiocus UT uaary Med ical
AMeeds te Re-tal ate agains}
eLannkf Fort Filing plheor
avis vances against then any

P= ¥ elarattfs Post AiS<ie Lj far
,@@ olhs Ker TA a Sur betiog y

* |
Ce Medical dachofs have ple scribed
PLarahiFY medical PISSes

te Yecjeye >UPplies

and: uriNe
eethe ters eT his GUVinery
es adttre AS | at MS - aD
ena Lips aad ms Polk shy

MUL Aof give planhEy any
Medteal Sweelies oY UTine
cat hetehs Fof peainHFFs

eT dary SCenditians he Meeds

Fer tas
Serious
n 4 Med) cal

 
Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 15 of 25 PagelD 15

(9 GLS> on october 3U GolB
as ehitlies stated toe ot Yicer 7.
Sohnscoa TThet she wm Met give
plavaht | any medicoL Supeljes of
cothetets and thet elaintiFP Needs
an orricer to be Uarth him

oy i escort Ay to Su \V Yes
oake PES ee Us FRor ee en
and gtlevanees.

pLavatiFF thea Stated te oF Ficer
>, Tehnsoq they he has a
Medical puss te Te<leve Supphes
aad catheters and ther (Ws

p hilhes and ms Polk ave

Te telletiag againsy Him Fer Pilvag
grievances and because sy Wis

pest Ciseiph inary Teports For
mastutbeationa.

Uy oF Fycet J. Tohasom they
pushed PLHONEF a9 ains+ the Waly
CUSSION ot PLarcri EF amd -hreetened
el aah FF Tetting Him tbe OeVer
a gAWN come baek }o mMedicot

| Fes cat netefrs +hea eSeorted

\ pla n+ FF +> an ether oF F ice

 

 
Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 16 of 25 PagelD 16

WV Me dical building a aq
Vereahedit beat i> punched

grant in ahe Stemach
Eausiag pL actieTE Severe p hy sicel
FAIR and t= Vormi> bleod and
erlicer oT Dohasen Ce matin ues
t= thredtep +. Beaty er

Ut pLowtiFF 4a Yetelicte

9 aiAs > him For Filiag IVevance.s
IAM st MS phillies and ms Polk

(\t) @lss plaatits medical Passes

For suppies and UTynAe catheters
Wwe»kte Valid durag the tiene —
oy the Facts in +hus ewvie

Com elLayat la 2eolF echober I0|F
and eagoingly

| (aj also \jamete Elder vuniljams de- 83088
witnessed ms e hips den me
cothetets and wrinessed mo enlies
Tell Me tem ger our oF the

Me djicak Sur ply Line, and wes plesend
durag +his ine; deat, tay hem, of Tve2r
Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 17 of 25 PagelD 17

JTohnnAson gushed me against the
woall,

(D9 alse ms phites ,ms Polk

and svetses TFohnasog
Ve Qurrlre of ave otdere
S+ ated +o phat FF | Shek he nas
+. be @S €orted by an officer
+8 S4Pely Too m Fox SUPP hes
ever hough peat yp ws 1A Ge,
oPe” Psoeuletton aad No nee
other \Apnate hac bee
Vepuired ts be 25 coed ‘b
SA oF Ficer + 4eo] y
te te cieve Suey lies y To @ Oy
XCeehk Por platot RE 4h Tetellate
BY aras bicn Fer Fthiag
J TMieVanees ©T because oF hus
Past discigh inepy Vegors For
Mastut baton,

GH) when plat FT goes te Supply
Voom "Fer stgehes, ond utige -
Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 18 of 25 PagelD 18

catheters | oTTicers Will aot

- escett prob tF La

Supply foom For Supplias of
cetheters, and Ms g dW es aad

ms Pol Gul gep give pL dah FF
cothetets Without Aim being

© Scoltted by oFT | cefjs and the
have advised eFPicer Tohaon
abeuy this aad oPPieer Hh
Tonnsog stated “he et aiebkyFr
not +e co Me ba ck. te

pre dicot Supply room b2 hou
an ofrweer escorting Aion. ang

net +o come buck bt Medical.
Surely Teor ever

C5) duty g the times that x
Wear to Supply Teom For
cothe tTeiS a have aLlusxays

eltdefs complied wrth doo.c, Rules aad

yPprece dules and =
Mis behave aag a no fof

chs Fug Wwe ev Sembative fb
ay verty hurr ble and pleawe ty.

oo |
catheters © mae ely Toom Fer
Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 19 of 25 PagelD 19

State ment of clams
coastiptlegeal claims

WV) deFendantS ms phulues and ms

POtK gestions Stated above Were gq
deliberate ladF¥erence -
giaintiFRs Sermous medical qeeds
OY aq Substanhiel pisk oF
heoltn harm 2 e LarothFEs

2a Vieletia United stapes
Son stihhoa gtivdmendmest

2 deFendackS ms enw IPS md
ms Polk @efions s+oted

aboye Larber Yered wo}th ty
enEee eresctibed Viebabing Ue

coast] kutte a oth CUT end Men}

S
deFendarnks CS prMies and
ove Weve done Malt clsusly
and Sadistically te ease
pened UAnecesSar Sala of
al cry, +e eLaanrr Vislating
OAs co asti-futiva sth amendment
Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 20 of 25 PagelD 20

\Y) del endacks frS gp milyps ard rr
POLK octyeas Steted abeve
Wefe - doae +s Retel rate SIAASH#
eb arot FT Fer Filing 9Trevances
oy Yet kis past discyol\ nur
Tee ots Vislotiag the AS /consttshp
lst amendment right +.

ye Ness grievances of Us, <coastuh

©Y "
erohibiteane ntment ae, SPH ut ven
puck shencoh €fuel agqd UNUS BEL

(S
>) deFendant eFFieer > Johnson

BEHi Ooms Stected above Wef>»le,
PA ol) ciously ex ve. Sadisty coly _*
h

Souse PLantTiFE Wan oq
Yane ce SS at e AN of Was
EX ce Sssive Fotee Viotctia

| Gen STF on ern amendeenh
@ deeadant

ATM of

ot Vicet Vu J ehAsdsy -

oe fens stoted gb eVe done te
- oliahe agayns* ghUotiFF For
Fr Ing 9NeVvanteS et v Ais

past discte Linetry fep or ts Fer
Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 21 of 25 PagelD 21

Masturbation Vi elated the
UAts> con SH Th on ist amen done nt
Fig hr Fs Te d¥ess gVieva Aces

Cy defendants ms phillips mes
/

Polk ad oF Ficer
2 wu oh
GE eoqs stated ab ve. mn Son

VigLatfed +he Gis, coash tut on
Luh ameadment TE gual
PYotecHiag oF Fine Laue
Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 22 of 25 PagelD 22

Vi. STATEMENT OF CLAIMS:

State what rights under the Constitution, laws, or treaties of the United States you claim have been violated.
Be specific. Number each separate claim and relate it to the facts alleged in Section V. If claims are not
related to the same basic incident or issue, they must be addressed in a separate civil rights

complaint.

   

 

 

 

 

 

 

 

 

Vil. RELIEF REQUESTED:

State briefly what relief you seek from the Court. Do not make legal arguments or cite to cases/ statutes.
(CY _elantEF Ye@uest 2 milljon dollats a,c00 00
. Geter. re > 5 " + Or a 1 \7e

  

 

  
 

  

AVEC

   

    
  

| DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING STATEMENTS OF FACT,
INCLUDING ALL CONTINUATION PAGES, ARE TRUE AND CORRECT.

    
  
 

     
  

i) Ag CS,

PRL) TK ILAN
ature of Plaintiff

    

AoVeMber 8 Vols {nl fLe)
(Date) (Sign

  

IF MAILED BY PRISONER:

| declare (or certify, verify, or affirm) under penalty of perjury that this complaint was (check one):

Xeeliv to prison officials for railing-or D deposited in the prison's internal mail system on:
the ae day of fovesnbel ole.

 

Revised 03/07
Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 23 of 25 PagelD 23

ZN the united stotes

avstnict court y middle Alsttic}
eF Fierlde daeksSepville avsian

Wendal) Hal}
PID LOT FF

-V-
ms phillips etel

case Nes

AFF ideveh oF Elder \Wij)iems

I Swear and declate het fhe

Folowing Stote meat |
aoe chs are +e and

My Name is Eld@r williams oad an
curently an income of Reception

OMd medical Cece
- mM Vv
+he aye, oF 13 yeats oy o ge nd

Em com tent te +e
Tre ocho states here oY nett

x have Pei sonnel Kosul
@lio +he Facts steted to ~ et

a FRdavit ©) acteber 3} Aas
AT Te ception and medical Cerrley

in the medteak build h
1) ‘yy ot CU
TNe whelre heuse s Leply ree xy ”

Q)
Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 24 of 25 PageID 24

iw rhe Wal) vay )

+ wes standing behing wWendey
Hall de-3796389 19 a mediesL Line
with sbher iametes gwWattiqg pe
yecieve Medical SU ee |yeas and op
Saw ,wittaessed and heard pis
Phitlips The mredicul Supply Superiser
Sthate +s Wen day) Haly +p rr thee 7
Hem out cE ray Line and thet
she Will Met give Kien (Wenday Hay )
any ectheter Supelies and that

= must have aq oFFPicey PY e@sent-
and Pfs @scort him te Supe ly
Toom For Supedies,

after thet + sour officer
Tohnsog Threatened wenday Hay
40d Threw him agaanst the way
ead seatcheg hien and oF Ficer 7
Tobhassyg old Wenadaly Hal} ast +,
CO rye beck te ra edyocat supp y
Foo m and BR en, oT Neer yy Yoho seg

tsotk Wendal Hg
U te Gnawth
oerFice ia mMedicat butlding, “

%)
Case 3:18-cv-01324-BJD-MCR Document1 Filed 11/08/18 Page 25 of 25 PagelID 25

wendawr Hall has stated + me
+h oP lieers aad Supe ly P20
eF¥ jcrahs aye Teteliatiag agains}
him Por Vihiog grievances ond

because oF his post mast

das afd thet he Ns in Sev ore en
Fer Net Yeqeving coPhete rs -po &TLndte,
x olsea Know “hat (Vo other

[A Crdbe 1d genera PoeuLlaty
Wave an orkicen re kent & ~ has re

has 34. gex ao SFT leer {Se scort + Bie

 

 

te the Sueely Tram te IPE. atmethicdl,_
Supplies | except Fer ! UWeadall He afi” w iS
Never aR Kup hive, and Never feiss aves whe

medical SUPP room and hee
WS always SSenelying vatthh: “dies pe cee t at Supply Toor

i "St
ANeer Penalhas o F Per qury

 
